Title: To James Madison from William Lee, 25 December 1802
From: Lee, William
To: Madison, James


					
						Sir,
						United States Agency Bordeaux 25th. Decr. 1802.
					
					A severe indisposition will just permit me to say that I have again been under the necessity of 

sending home to their own Country pr. the Ploughboy Captain Jones, forty-three distressed seamen and 

I beg leave to refer Captain Jones to you for such a compensation as you may judge fit to make.
					I have furnished them with provisions amounting to Four thousand eight hundred and forty 

francs, and I have received from the sailors themselves towards defraying their expences Two thousand 

Seven hundred and eight francs, so that I shall have to debit the United States with Two thousand one 

hundred and thirty two francs.  The particulars of my disbursements as well as my whole Years accounts 

with vouchers &c. I shall take the liberty of forwarding by the Brig Minerva which will sail in a few days 

for New York.
					Enclosed I have the honor to forward you a letter I have this day received from Mr. Cathalan 

which looks as if something was about to take place in the Mediteranean.
					I beg leave Sir, to recommend to you Captain Jones as a Gentleman far beyond those of his 

profession who I have had to deal with here and having made several Voyages to this port and being 

very intelligent he will be able to give you some information.  With great respect I am your Mo: Obt. 

Servant
					
						William Lee
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
